Citation Nr: 9906071	
Decision Date: 03/04/99    Archive Date: 03/11/99

DOCKET NO.  97-27 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jean Steadman, Associate Counsel




INTRODUCTION

The appellant is the widow of a veteran who had recognized 
service from August 1960 to November 1969 and from July 1970 
to November 1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 determination of the 
Albuquerque, New Mexico Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to service-connection for the cause of the veteran's death.


FINDINGS OF FACT

1. The veteran died on January [redacted], 1993 of widely 
metastatic malignant melanoma.

2. The appellant has not submitted medical evidence showing 
that the veteran's death was due to any disability or injury 
which was incurred in or aggravated by service.

3.  At the time of the veteran's death, service connection 
was in effect for postoperative left meniscectomy with 
traumatic arthritis, left knee, evaluated as 20 percent 
disabling; residuals of a fracture of the right ankle with 
traumatic arthritis, evaluated as 20 percent disabling; 
residuals of a fracture of the right fifth metacarpal, 
evaluated as noncompensable; and postoperative hernia repair, 
evaluated as noncompensable.

4.  The evidence of record does not demonstrate a nexus 
between the veteran's cause of death and service-connected 
disabilities.


CONCLUSION OF LAW

The appellant has not submitted evidence of a well-grounded 
claim for service connection for the cause of the veteran's 
death. 38 U.S.C.A. §§ 1310, 5107 (West 1991); 38 C.F.R. 
§§ 3.309, 3.312 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks entitlement to service connection for the 
cause of the veteran's death.  Pertinent law provides that 
service connection may be established for a disability 
resulting from personal injury incurred or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury or disease.  38 U.S.C.A. § 1110 (West 1991). 

Controlling law provides that service connection may be 
established for disability resulting from injury or disease 
incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 
C.F.R. §§ 3.303, 3.304.  Service connection may be presumed 
for a malignant tumor when it is manifested within the one 
year following the veteran's separation from service. 38 
C.F.R. § 3.307, 3.309.  Additionally, presumptive service 
connection shall be established for certain diseases 
associated with exposure to certain herbicide agents, 
including Agent Orange. See 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).  Malignant melanoma is not included in this list. 
Id.  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 C.F.R. 
§ 3.303(d).  

In addition, service connection may be established for the 
veteran's cause of death, where the evidence shows that the 
disability contributed substantially or materially to cause 
the veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  
The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto. Id.
A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service- 
connected disability contributed to death, it must be shown 
that it contributed substantially or materially to death; 
combined to cause death; or aided or lent assistance to the 
production of death.  It is not sufficient to show that the 
service disability casually shared in producing death, but 
rather it must be shown that there was a causal connection. 
38 C.F.R. § 3.312(c).  Generally, minor service-connected 
disabilities, particularly those of a static nature or not 
materially affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability.  
38 C.F.R. § 3.312(c)(2).

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. § 
3.312(3).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(4).

The threshold question that must be resolved with regard to 
this claim is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  If she has not, her appeal fails as to the claim, 
and the VA is under no duty to assist her in any further 
development of that claim.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  Although a claim need not 
be conclusive to be well grounded, it must be accompanied by 
evidence.  The appellant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is "plausible" is required.  Grottveit at 
93.  There must be competent evidence that the veteran 
suffered from a current disability.  Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  The appellant must also submit 
evidence of a nexus between the veteran's in-service medical 
treatment and current disability.  Caluza v. Brown, 7 Vet. 
App. 498 (1995).  A lay person is not competent to make a 
medical diagnosis or to relate a medical disability to an in-
service injury or treatment.  Espiritu v. Derwinski, 2 Vet. 
App. 494, 494 (1992).  If the appellant fails to submit 
evidence in support of a plausible claim, the VA is under no 
duty to assist the appellant in any further development of 
the claim.  Grottveit at 93.  Furthermore, a claim that is 
not well grounded must be denied because it does not present 
a question of fact or law over which the Board has 
jurisdiction.  38 U.S.C.A. § 7105(d).

The veteran's service medical records are negative for any 
self-reported or noted pertinent abnormalities.  They are 
also negative for any direct documentation of exposure to 
herbicide agents, including Agent Orange.

At the time of his death, service-connection was in effect 
for postoperative left meniscectomy with traumatic arthritis, 
left knee, evaluated as 20 percent disabling; residuals of a 
fracture of the right ankle with traumatic arthritis, 
evaluated as 20 percent disabling; residuals of a fracture of 
the right fifth metacarpal, evaluated as noncompensable; and 
postoperative hernia repair, evaluated as noncompensable.

VA hospitalization records from December 1992 reflect 
treatment for metastatic melanoma, PTSD, macrocytic anemia, 
and weight loss. 

The certificate of death shows that the veteran died 
January [redacted], 1993 at the age of 49, due to widely metastatic 
malignant melanoma.  A January 4, 1993 autopsy reported that the 
final anatomical diagnosis was widely metastatic malignant 
melanoma, malignant melanoma, skin of posterior left pinna 
(ear), Clark's level IV, with regressive features (primary 
lesion), metastases with hematogenous dissemination to: 
pericardium, myocardium, epicardium of the heart; lungs, 
bilateral; lymph nodes; bone marrow, diffuse; liver; stomach; 
small bowel; large bowel; kidneys, bilateral, prostate; 
adrenal glands, bilateral; and pancreas.  Other diagnoses by 
organ system included: cardiovascular system, mild coronary 
atherosclerosis; respiratory system, bilateral apical 
emphysema, bilateral pulmonary congestion, fibrous pleural 
plaques, visceral and parietal, and pleural effusions; 
reticuloendothelial, congestive splenomegaly, accessory 
spleen, extramedullary hematopoiesis; gastrointestinal tract, 
mild diffuse colonic diverticular disease; endocrine system, 
follicular adenoma, thyroid; and musculoskeletal system, 
periosteal pigmentation, diffuse.

The pathologist's final comments noted that the sites of the 
metastatic disease included the lungs, bilaterally, the 
heart, the visceral and parietal pleura, the pancreas, 
kidneys, adrenal glands, prostate gland, liver, 
gastrointestinal tract, lymph nodes, and bone marrow.  A 
careful external examination of the body revealed but one 
likely candidate for the primary lesion.  This was on the 
posterior aspect of the pinna of the left ear.  
Histologically, sections through this lesion were consistent 
with an invasive malignant melanoma with evidence of 
regression.  The likely mode of metastasis of the malignant 
melanoma was hematogenous and was evidenced by diffuse 
visceral involvement and replacement of hematopoietic bone 
marrow.  The examiner noted that although hilar, subcranial, 
and periportal lymph nodes showed evidence of involvement by 
malignant melanoma, in general, the were no bulky node 
metastasis.

The examiner made no findings related to Agent Orange 
exposure.

As noted above, the appellant contends that the veteran's 
service caused or contributed substantially or materially to 
the cause of the veteran's death.  The appellant states that 
the exposure to herbicides during Vietnam caused his death.
In a November 1996 decision, the RO denied entitlement to 
service connection for the cause of death as a result of 
exposure to herbicides.  The appellant filed a timely notice 
of disagreement (NOD) in December 1996 and perfected her 
appeal in August 1997.  The appellant stated in her 
substantive appeal that the RO failed to consider the 
microscopic examination section of the veteran's autopsy 
report with regard to the respiratory, cardiovascular, and 
integumental systems.  She noted that the veteran's exposure 
to herbicides during Vietnam caused his death.  Further, the 
appellant contended that the RO failed to consider the 
autopsy report, which reflected that more than one major 
organ was affected by the malignant melanoma.

The Board notes that the veteran served in Vietnam and died 
as a result of malignant melanoma, which, during his 
lifetime, had metastasized to his lung. Lung cancer is one of 
the diseases listed in 38 C.F.R. § 3.309(e). However, 
competent evidence, including the veteran's medical records 
and death certificate, demonstrates intercurrent disease so 
as to rebut the presumption of service connection for lung 
cancer.  Notably, the veteran's medical records indicate that 
his first diagnosis of cancer was for malignant melanoma of 
skin of the left pinna and that additional cancers developed 
as a result of metastasizing. Based on this evidence, the 
veteran was not entitled to the presumption of service 
connection established by § 3.309.  See Darby v. Brown, 10 
Vet. App. 243 (1997).

Specifically, the appellant has presented no medical 
evidence, competent or rebuttable, as to any relationship 
between the veteran's metastatic malignant melanoma (the 
cause of his death) and his service.  Indeed, the medical 
evidence currently of record is entirely silent as to both 
the veteran's purported exposure to Agent Orange (it was 
never reported by the veteran when giving a past medical 
history in connection with the diagnosis of and treatment for 
his malignant melanoma) and the etiology of the veteran's 
malignant melanoma.  Here, she has proffered only her 
assertions that the two are related, and such lay assertions 
as to medical diagnosis and causation are insufficient.  See 
Espiritu v. Derwinski, supra. Rather, where the determinative 
issue involves medical diagnosis and causation, competent 
medical evidence is required.  See Grottveit v. Derwinski, 
supra.  Absent competent medical evidence of a nexus, or 
link, between the veteran's service and events therein and 
his subsequent cause of death, the appellant has not 
submitted a well grounded claim of entitlement to service 
connection for the cause of the veteran's death. Caluza v. 
Brown, supra.

Further, VA regulation, promulgated by Congress pursuant to 
periodic review by the National Academy of Sciences, 
currently explicitly excludes malignant melanoma from those 
diseases associated with exposure to certain herbicide 
agents, including Agent Orange.  See 38 C.F.R. §§ 
3.307(a)(6), 3.309(e).  Here, the Board must note, however, 
that the appellant is not necessarily precluded from 
attempting to prove direct service connection for the cause 
of the veteran's death.  See Combee v. Brown, 34 F. 3d 1039 
(Fed. Cir. 1994).  Again, though, competent medical evidence 
is necessary to even meet the threshold requirement of 
submitting a well grounded claim. Grottveit v. Brown, supra.

In light of the above, absent a well grounded claim, the 
Board concludes that the appellant's claim must be denied.

The Board has disposed of this claim on a ground different 
than that of the RO, as allowed by law. See Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996); Green v. Brown, 4 Vet. App. 
382 (1993).  As such, the Board has considered whether the 
appellant was given adequate notice of the need to submit 
evidence or argument on the question presented for review, 
along with an opportunity to respond.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  In view of the statement of the case 
(dated in May 1997), the Board finds that the appellant has 
been adequately informed of the evidence required in this 
case and afforded an opportunity to respond, as she was 
provided with the substantive law applicable in this case.  
Further, by addressing the appellant's claim on the merits, 
the RO afforded the appellant's claim greater consideration 
than warranted under the circumstances.  As such, the 
appellant is not prejudiced by the Board's more limited 
consideration.

Further, the appellant has not provided any indication of the 
existence of additional evidence which would make her claim 
well grounded.  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Robinette v. Brown, 8 Vet. App. 69 (1995). 

Application of the rule regarding benefit of reasonable doubt 
is not required, as the appellant has not met her burden of 
submitting a well grounded claim. 38 U.S.C.A. § 5107(b).



ORDER

Service connection for cause of the veteran's death is 
denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

